Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to correspondence filed 05/18/22 regarding application 16/731,959, in which no claims were amended, added, or cancelled. Claims 23-56 are pending and have been considered.

Allowable Subject Matter
Claims 23-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 23 and 54 is Woodward (2005/0102143). Woodward discloses a method of phonetically encoding a text document (encoded file that is human-perceivable with a word processing program, [0013], embodiments of the invention are designed to accompany the English language text of a book or document, [0047], using a one-to-one correspondence between symbol types and phonemes, [0011]), the method comprising: providing, for a current word in the text document, a phonetically equivalent encoded word comprising one or more syllables (Phoneme symbols 110 supplement the letter strings 120 as superscripted or superimposed set of reading marks… vertical lines can be added between syllables with a given word, [0045], Fig 1A), each syllable comprising a sequence of phonemes from a predetermined phoneme set (all fifty-four phonemes are reductively codified and represented by fifty-four symbol  types 220, [0053]) the sequence being phonetically equivalent to the corresponding syllable in the current word (a phoneme dictionary … is referenced in electronic form to obtain the proper emphasis and syllable delineation. In this respect, a phoneme translation module, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes, [0044]), and adding the phonetically equivalent encoded word or the current word at a position in the phonetically encoded document (lines in Figure 1A, which depicts a sample passage with the phoneme symbols above the strings, [0025]), wherein each phoneme in the phoneme set is associated with a base grapheme that is pronounced as the phoneme in one or more English words (each word having a plurality of alphabet characters representing sounds, i.e. base graphemes, made during human speech, [0021]). However, Woodward does not disclose the limitations of claims 23 and 54.

A combination or modification of Woodward and the other prior art of record would not have resulted in the limitations of claims 23 and 54, and therefore claims 23 and 54 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 24-53 and 55-56 are allowable because they further limit allowable parent claims 23 and 54. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                               08/22/22